Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 23, 2018

The Court of Appeals hereby passes the following order:

A18D0456. NICHOLAS STEWART v. THE STATE.

      Nicholas Stewart pled guilty to rape, sodomy, aggravated assault, and other
related offenses. Stewart filed a motion for an out-of-time appeal, which the trial
court denied. He subsequently filed this timely application for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable. English
v. State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010); see also Wetherington v.
State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct appeal from
denial of motion for out-of-time appeal following guilty plea).
      Accordingly, this application for discretionary appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j). Stewart shall have ten days from the date of this order
to file his notice of appeal in the trial court. OCGA § 5-6-35 (g). If he has already
filed a notice of appeal from the order at issue, he need not file a second notice. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/23/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.